DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikazu et al (JP2000164406).
Regarding claim 1, Yoshikazu et al teach a manufacturing method of chip type electronic part of multilayer electronic component (Abstract), comprising: 
preparing a multilayer body that includes ceramic layers (Fig. 1, 1) and an internal electrode (2) which are alternately stacked on one another, the multilayer body having a side surface from which the internal electrode is exposed; 
providing a sintered body by firing the multilayer body (Para. 0023), the sintered body having a side surface from which the internal electrode is exposed; 
forming a first external electrode (3; Para. 0024) on the side surface of the sintered body such that the first external electrode is connected to the internal electrode; 
forming an insulating layer (4a) on a surface of the sintered body which is exposed from the first external electrode by applying a glass coating over an entire of the sintered body having the formed first external electrode; and 
forming a second external electrode (4b & 5) on the first external electrode (3). 
Regarding claim 4, Yoshikazu et al teach the limitations:
wherein said forming of the first external electrode comprises applying a conductive paste containing silver (3; Para. 0021, line 5) on the side surface of the sintered body, and 
wherein said forming of the second external electrode comprises applying a mixture paste containing silver and glass frit (5; Para. 0022, line 1) on the first external electrode. 
Regarding claims 5 and 7, Yoshikazu et al teach that forming of the second external electrode further comprises baking (4b & 5; Para. 0025) the mixture paste applied on the first external electrode, wherein said forming of the first external electrode further comprises baking the applied conductive paste. 
Regarding claim 6, Yoshikazu et al teach the limitations:
wherein said forming of the insulating layer comprises applying the glass coating by dipping the sintered body having the formed first external electrode into a suspension of silica powder (4; Para.0012 & 0013) so as to form the insulating layer (4a) such that silica remains on a surface of the first external electrode (3), and 
wherein said forming of the second external electrode (5) further comprises applying the mixture paste (4b) on the surface of the first external electrode on .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshikazu et al in view of Togashi (US 9,053,864).
Regarding claim 2, Yoshikazu et al teach a manufacturing method of chip type electronic part of multilayer electronic component including the forming of the first external electrode (3) on the side surface of the sintered body (1), which reads on applicants’ claimed invention. 
However, Yoshikazu et al do not disclose the forming of the first external electrode by a printing method.
Togashi teaches a method of manufacturing multilayer capacitor (Fig. 2, 10; Abstract) with the first external electrode (21 or 31) on the side surface of the sintered body (11) by a printing method (Col. 9, lines 52-57), in order to suppress cracks to the capacitor (Col. 15, lines 26-29).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of manufacturing multilayer electronic component of Yoshikazu et al by applying the manufacturing 
Regarding claim 3, Yoshikazu et al in view of Togashi teach the manufacturing method of multilayer electronic component with the first electrode under the second electrode (3 & 5) and the printing method (Col. 9, lines 52-57), Therefore, it would be obvious to have the second electrode formed by a printing method for optimizing the manufacturing process using the same technique.

Claims 8 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoshikazu et al in view of Haruki et al (US 2012/0236462).
Regarding claim 8, Yoshikazu et al teach a manufacturing method of chip type electronic part of multilayer electronic component including the forming of the first and second external electrodes (3, 4b & 5) on the side surface of the sintered body (1), which reads on applicants’ claimed invention. 
	However, Yoshikazu et al do not teach the limitations of connecting a lead terminal to the second external electrode. 
	Haruki et al teach a ceramic electronic component (Fig. 4, 10) with the external electrode (36) connected to a lead terminal (38), in order to provide an effect of sufficiently preventing and suppressing vibration sound (Para.0009) when the electronic component (10) is attached to a substrate (50).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of manufacturing 
Regarding claim 9, Yoshikazu et al in view of Haruki teach the limitations:
wherein said forming the second external electrode comprises providing an individual component which includes the sintered body (Fig. 1, 1), the insulating layer (4a), the first external electrode (3), and the second external electrode (4b & 5), 
wherein the individual component (Fig. 4, 10) has a mount surface (18b), and an opposite surface (18a) opposite to the mount surface, the mount surface being configured to face a mounting body (50) when the multilayer electronic component is mounted on the mounting body, and 
wherein said connecting of the lead terminal (38) to the second external electrode comprises: 
positioning the lead terminal (38) by aligning an end of the lead terminal (Top 38) with the opposite surface (18a) of the individual component; and 
connecting (44) the positioned lead terminal to the second external electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.

examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 28, 2021